Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.4 Amended and Restated Employee Stock Purchase Plan (As approved by the stockholders on May 4, 2006 and as amended effective as of October 1, 2007) The purpose of the Employee Stock Purchase Plan (the Program) of Quest Diagnostics Incorporated (the Corporation) is to provide to employees an ongoing opportunity to purchase shares of Common Stock of the Corporation (Common Stock). 1. Administration . The Program will be administered by a committee appointed by the Board of Directors, consisting of at least three employees (the Committee). Members of the Committee shall be eligible to participate in the Program on the same terms as other employees. The Committee will have authority to (a) exercise all of the powers granted to it under the Program, (b) construe, interpret and implement the Program, (c) to prescribe, amend and rescind rules and regulations relating to the Program, including rules governing its own operations, (d) to make all determinations necessary or advisable in administering the Program and (e) to correct any defect, supply any omission and reconcile any inconsistency in the Program. The determination of the Committee on any matters relating to the Program shall be final, binding and conclusive. No member of the Committee shall be liable for any action or determination made in good faith with respect to the Program. 2. Eligibility . Such groups of employees of the Corporation or any subsidiary or other entity as may from time to time be designated by the Committee (Participating Entity) will be eligible to participate in the Program, in accordance with such rules as may be prescribed from time to time by the Committee. No employee can participate in the Program if such employee would, immediately after participating in the Program, own stock possessing five percent or more of the total combined voting power or value of all classes of stock of the Corporation or of its parent or subsidiary corporations. A person may not participate in the
